 
 
I 
108th CONGRESS
2d Session
H. R. 4561 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2004 
Ms. Lofgren (for herself, Mr. Camp, Mr. Conyers, Mr. Portman, Mr. Berman, Mr. Delahunt, Mr. Nadler, Ms. Linda T. Sánchez of California, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to modify the treatment of adopted children. 
 
 
1.Modification of treatment of adopted children 
(a)In generalSection 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)) is amended— 
(1)in subparagraph (E)(i), by striking a child adopted while under the age of sixteen years if the child has been in the legal custody of, and has resided with, the adopting parent or parents for at least two years: and inserting a child adopted while under the age of 18 years if the child has been in the legal custody of, and has resided with, the adopting parent or parents for at least two years and the adoption was officially initiated while the child was under the age of 16 years:; and 
(2)in subparagraph (F)— 
(A)in clause (i)— 
(i)by striking child, under the age of sixteen at the time a petition is filed in his behalf to accord a classification as an immediate relative under section 201(b), who and inserting child who; 
(ii)by inserting while under the age of 18 years after who has been adopted abroad; and 
(iii)by striking the Attorney General is satisfied that proper care will be furnished the child if admitted to the United States: and inserting the Secretary of Homeland Security is satisfied that proper care will be furnished the child if admitted to the United States and that the adoption abroad, or the compliance with domestic preadoption requirements, was officially initiated while the child was under the age of 16 years:; and 
(B)in clause (ii), by striking except that the child is under the age of 18 at the time a petition is filed in his or her behalf to accord a classification as an immediate relative under section 201(b). and inserting except that the Secretary of Homeland Security shall be satisfied that the adoption abroad, or the compliance with domestic preadoption requirements, was officially initiated while the child was under the age of 18 years.. 
(b)Provisions effective upon entry into force of convention 
(1)In generalSection 101(b)(1)(G) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(G)) is amended— 
(A)in the matter preceding clause (i)— 
(i)by striking child, under the age of sixteen at the time a petition is filed on the child’s behalf to accord a classification as an immediate relative under section 201(b), who and inserting child who; and 
(ii)by inserting while under the age of 18 years after who has been adopted; and 
(B)in clause (i)— 
(i)in subclause (IV), by striking and at the end; and 
(ii)by adding at the end the following: 
 
(VI)in the case of a child who— 
(aa)has been adopted, the adoption was officially initiated while the child was under the age of 16 years; or 
(bb)has not been adopted, the approval described in subparagraph (V)(aa) was officially sought while the child was under the age of 16 years; and. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect as if included in the enactment of section 302(a) of the Intercountry Adoption Act of 2000 (Public Law 106–279). 
(c)Naturalization purposesSection 101(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(c)(1)) is amended to read as follows: 
 
(1)The term child means an unmarried person under 21 years of age and includes— 
(A)a child legitimated under the law of the child’s residence or domicile, or under the law of the father’s residence or domicile, whether in the United States or elsewhere, if such legitimation takes place before the child reaches the age of 16 years and the child is in the legal custody of the legitimating parent or parents at the time of such legitimation; and 
(B)except as otherwise provided in sections 320 and 321, a child adopted in the United States, if such adoption is officially initiated before the child reaches the age of 16 years and the child is in the legal custody of the adopting parent or parents at the time of such adoption.. 
 
